Citation Nr: 1542127	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.


This matter initially came before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied entitlement to a TDIU.

The issue of entitlement to service connection for cataracts has been raised by the record in an August 2014 VA examination for diabetes mellitus, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015). The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for coronary artery disease (CAD), rated 60 percent, diabetes mellitus type II with hypertension, rated 20 percent, right and left lower extremity peripheral neuropathy, each rated 10 percent, and two scars, each rated noncompensable. His combined rating is 70 percent.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation. See 38 C.F.R. § 4.16(a) (2015). The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed. Id. at 363. Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment. Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In a September 2011 VA examination, the examiner reported that the Veteran experienced angina, shortness of breath, and fatigue as a result of his CAD. Other symptoms of his CAD were described as chest discomfort and extreme fatigue with mild exercise. The Veteran was an ammunitions specialist for 30 years, retired in 2005, and went to work for a contractor doing the same thing, before retiring in May 2011. The examiner noted that the Veteran's symptoms have progressively worsened, and working his last job required him to work in 120 degree heat. He was not able to tolerate the increased heart rate and physical strain.  The examiner indicated that the Veteran's symptoms occur intermittently, as often as daily, with occurrence lasting 10-15 minutes, and the number of attacks within the past year was 365 plus. The examiner further stated that during flare-ups of his CAD symptoms, the Veteran is unable to perform any functions other than going to sit down for 10-15 minutes. The Veteran is unable to perform gardening activities and push a lawn mower due to shortness of breath, fatigue, and rapid heartbeat. The VA examiner described the Veteran's functional impairment by stating that he is incapacitated by more than minimal exertion, with angina, shortness of breath, and fatigue, to the point that he must sit and rest for 10 to 15 minutes to recover. The examiner also reported that the Veteran is unable to enjoy keeping up with his family on outings, and air travel and vacations are impossible due to his extreme fatigue. This report indicates that the Veteran's CAD has a significant impact on his employability. He is unable to continue to work in the industry in which he has spent his entire career, and much of this inability to work in this industry is related to his CAD symptoms. Despite the Veteran's statement in his initial claim for TDIU that he completed four years of college, his work history in the same job for more than 30 years would limit his ability to transition to a more sedentary type of work.

The Veteran's treating medical physician, Dr. D.S., stated in an April 2011 letter that the Veteran has a history of CAD, sleep apnea, multiple fractures, and chronic low back pain. Dr. D.S. indicated that the Veteran had been trying to work part time, but had to give that up because of his multiple medical problems. The treating physician stated that, together with all of his other medical problems, the Veteran would not, at his age, be employable, but did not give a rationale for this opinion.  . Thus, this opinion is entitled to little probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). In addition, it is unclear from this medical opinion the extent to which the Veteran's service connected disabilities impact his ability to work, in comparison with his non-service connected disabilities.

In a March 2014 statement, the Veteran stated that his shortness of breath, inability to walk or be on his feet for long periods, and habitual tiredness contributed to his employability being extremely limited. He tied these disabilities to his two service-connected disabilities, but did not specify which two service connected disabilities he was referencing. In a June 2014 statement, the Veteran reported that he is generally tired most of the time, and that his foot pain limits the time he can stand and work. He also stated that his shortness of breath comes and goes, and that he sometimes gets very short of breath doing minor tasks.

The September 2011 medical opinion, March 2014 statement by the Veteran, and June 2014 statement by the Veteran thus reflect that the Veteran's service-connected disabilities substantially impacted his ability to work and there is no medical opinion of significant probative value indicating that the disabilities do not render him unemployable. Moreover, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

The Veteran worked for his entire career, spanning more than 30 years, as an ammunitions specialist. Further, the Veteran stated that his shortness of breath, inability to walk or be on his feet for long periods due to foot pain, and habitual tiredness, all of which he attributes to his service-connected CAD and diabetes mellitus, have caused him to be unable to work, and the Board finds this testimony competent and credible. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"). Though the Veteran stated that he has completed four years of college, his habitual fatigue, which has been linked to his CAD, limited ability to walk or stand for long periods due to foot pain or peripheral neuropathy, shortness of breath, and frequent attacks due to CAD indicate that his ability to transition to sedentary work would be very limited. Given the significant impact of the service-connected physical symptoms on the Veteran's ability to work and perform routine physical tasks that would likely be required for employment, and his limited occupational background, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards





____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


